Citation Nr: 0305920	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for a 
ventral incisional hernia, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's ventral incisional hernia is small, easily 
reducible, and operable. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a ventral incisional hernia have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7339 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his hernia disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be assigned a higher disability evaluation because he 
experiences pain and "anatomical problems."

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant granting an increased disability evaluation 
for his ventral incisional hernia, as well as provided a 
detailed explanation of why an increased disability 
evaluation was not granted.  In addition, the statement of 
the case included the criteria for granting an increased 
rating, as well as other regulations pertaining to his claim.  
Similarly, letters to the veteran, from the RO, notified the 
veteran as to what kind of information was needed from him, 
and what he could do to help his claim.  Likewise, a December 
2002 letter from the Board apprised the veteran of his and 
VA's duties, respectively, under the VCAA, and that he could 
submit additional medical evidence regarding his claim.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the veteran was afforded a VA 
examination in connection with his request for an increased 
disability evaluation.  Further, the veteran was provided the 
opportunity to submit additional medical evidence or 
information regarding treating providers.  The veteran and 
his representative have not informed the Board of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Historically, the veteran was granted service connection for 
a ventral incisional hernia in April 1985.  A 20 percent 
disability evaluation was assigned, effective May 1984.  
Rating decisions dated June 1986, May 1988, May 1989, August 
1989, August 1991, and September 1999 continued the veteran's 
20 percent disability evaluation.

In June 2001, the RO proposed a reduction in the veteran's 
disability evaluation on the basis that he had failed to 
report for a VA examination.  The veteran, in a letter also 
dated June 2001, replied that he had not received notice of 
the VA examination, and that he would report if it was 
rescheduled.  Following a VA examination, a September 2001 
rating decision continued the veteran's 20 percent disability 
evaluation for his ventral incisional hernia.  In November 
2001, the veteran filed a notice of disagreement, and a 
statement of the case was issued in February 2002.  The 
veteran perfected his appeal.

The evidence of record consists of the veteran's August 2001 
VA examination report.  According to the report, the veteran 
reported that he developed a hernia during service, following 
surgery for an abdominal injury.  He also reported surgical 
repairs of his hernia in 1983, 1987, and 1989.  The veteran 
complained of burning and pain in the area of his hernia upon 
lifting or exercising.  He related that he had been employed 
since 1999, working on traffic signals.  Physical examination 
showed that the veteran had fairly good results from his most 
recent hernia operation.  However, the veteran had an 
approximately 10-centimeter long ventral hernia along the 
mid-line incision.  The hernia was easily reducible and was 
considered operable.  There was pain to palpation on the mid-
portion of his ventral hernia.  The impression was an 
incisional hernia on the ventral abdomen mid-line, which was 
easily reducible and operable.

The veteran's ventral incisional hernia is currently rated as 
20 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  Under this Code, a 20 percent 
disability evaluation is assigned for small postoperative 
ventral hernia, not well supported by a belt under ordinary 
conditions, or a healed ventral hernia, or postoperative 
wounds with a weakening of the abdominal wall and indicative 
of the need for a supporting belt.  For the next higher 40 
percent disability evaluation, there must be a large 
postoperative ventral hernia, not well supported by a belt 
under ordinary conditions.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7339.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 20 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran's hernia is large and not well supported by a belt.  
While the Board acknowledges that the veteran experiences 
pain in the area of his ventral hernia when lifting and upon 
palpation, the Board notes that the veteran's ventral 
incisional hernia is small, only approximately 10-
centimeters.  Likewise, the veteran's ventral incisional 
hernia was well healed and easily reducible.  Additionally, 
his hernia was found to be operable.  Furthermore, there is 
no evidence that the veteran requires a belt for his ventral 
incisional hernia.  It is also noteworthy that the veteran 
has not sought treatment for his ventral incisional hernia.  
Thus, the Board finds that the veteran's ventral incisional 
hernia fits within the criteria for the currently assigned 20 
percent disability evaluation. 

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his ventral incisional hernia, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for a ventral incisional hernia, on either a 
schedular or extra-schedular basis.




ORDER

A disability evaluation in excess of 20 percent for a ventral 
incisional hernia is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

